              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00209-MR


UNITED STATES OF AMERICA,            )
                                     )
                         Plaintiff,  )
                                     )
           vs.                       )                 ORDER
                                     )
                                     )
$14,653.66 IN UNITED STATES          )
CURRENCY,                            )
                                     )
                         Defendant.  )
____________________________________ )


      THIS MATTER is before the Court on the Government’s Motion to

Strike, or in the Alternative, Motion for Judgment on the Pleadings [Doc. 7].

      On September 17, 2018, the Court received a letter, signed under

penalty of perjury from Walker M. Rowland and Jo Stiles, in which they assert

a claim with respect to the defendant property on behalf of the Murphy First

Baptist Church (“the Church”).      [Doc. 4].   The letter indicates that Mr.

Rowland is the Chairman of the Church’s Budget and Finance Committee

and Ms. Stiles is the Church’s Treasurer. [Id.]. The Government moves to

strike this claim, or in the alternative, for a judgment on the pleadings. [Doc.

7].
      Mr. Rowland and Ms. Stiles are advised that, as laypeople, they cannot

assert any claim on behalf of the Church. See Neal v. Duke Energy, C/A No.

6:11-1420-HFF-KFM, 2011 WL 5083181, at *2 (D.S.C. June 30, 2011).

Although Mr. Rowland and Ms. Stiles could represent themselves without the

assistance of legal counsel, any claim asserted by the Murphy First Baptist

Church must be pursued through a properly licensed attorney. See Murray

v. Singhi, C/A No. 0:09-451-PMD-PJG, 2009 WL 2447987, at *4-5 (D.S.C.

Aug. 7, 2009) (noting that pro se litigants generally cannot represent

corporations, partnerships, unincorporated associations, or estates in a civil

action). Thus, if the Church intends to proceed with this claim, it must retain

counsel to represent it in this action.

      Further, in order to challenge the forfeiture, the Church must file an

answer or otherwise respond to the Complaint. Pursuant to Rule G(5)(b) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, a claimant must serve and file an answer to the

Government’s Complaint or a motion under Rule 12 of the Federal Rules of

Civil Procedure within 21 days after filing its claim.

      IT IS, THEREFORE, ORDERED that, within thirty (30) days of the entry

of this Order, the Claimant Murphy First Baptist Church shall file a notice of

appearance of counsel and file an answer or otherwise respond to the
                                          2
Government’s Complaint. The Claimant Murphy First Baptist Church is

advised that failure to have counsel on its behalf or failure to answer

or otherwise respond to the Complaint in the time required will result

in the dismissal of the claim asserted by the Murphy First Baptist

Church.

     IT IS FURTHER ORDERED that the Government’s Motion to Strike, or

in the Alternative, Motion for Judgment on the Pleadings [Doc. 7] is HELD IN

ABEYANCE.

           IT IS SO ORDERED.
                                Signed: November 7, 2018




                                       3
